—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered December 24, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*558Ordered that the judgment is affirmed.
The defendant’s contention that the trial court violated his right to a public trial during the testimony of two undercover police officers was not preserved for appellate review since the defendant consented to the procedure employed by the trial court (see, People v Melendez, 265 AD2d 346; see generally, People v Ramos, 90 NY2d 490, cert denied sub nom. Ayala v State of New York, 522 US 1002; People v Espejo, 237 AD2d 458). In any event, the procedure was a reasonable alternative to the closure of the courtroom (seet, People v Ramos, supra; People v Oliphant, 258 AD2d 536). The defendant’s assertion that the presence of a court officer stationed outside the courtroom had an intimidating effect upon potential spectators is without merit (see, People v Jones, 266 AD2d 476). Joy, J. P., Florio, H. Miller and Smith, JJ., concur.